Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-24) in the reply filed on 11/09/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,8-9,11-12,14 and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stevens et al US2020/0376261.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 

Regarding claim 1, Stevens discloses an intraoral electrical stimulation device (1000)[fig.1-3], comprising: an intraoral attachment body(1010); a guide element carried by the attachment body and having a constrained guide path[0088]; an electrode(1050a,1050b) movably supported relative to the guide element and movable along the constrained guide path to a plurality of positions[0080]; a positioning member coupleable to the electrode to move the electrode along the constrained guide path[fig.1-3]; and a signal generator coupleable to the electrode to direct a stimulation signal to the
Electrode [0091].
Regarding claim 2, a flexible extension carrying the electrode, and wherein the flexible extension is moveable along the constrained guide path [0059,0062].
Regarding claim 3, an extension carrying the electrode, and wherein the extension is one of multiple extensions, each having a different configuration, and each engageable with the positioning member[0082].
Regarding claim 4, wherein the guide element includes a tube (9606) positioned to slideably receive the positioning member[fig.33A].
Regarding claim 8, wherein the positioning member incudes a wire [0091].
Regarding claim 9, a handle 1050a coupled to the positioning member [see fig.33a].
Regarding claim 11, wherein the signal generator includes a first, extraoral signal generator removably coupleable to the electrode and spaced apart from the attachment body, and wherein the device further comprises a second, intraoral signal generator carried by the attachment body [0058,0091,0095].
Regarding claim 12, wherein the positioning member is removable, and wherein the electrode is configured to be fixed relative to the guide path after being moved to a target position [0082].
Regarding claim 14, an insert removably attachable to the attachment member, and wherein the insert includes molded surfaces positioned to fit over a patient's teeth [see fig.3][0077,0088].
Regarding claim 20, Stevens discloses an intraoral electrical stimulation device, comprising: an intraoral attachment body [0059]; a guide element carried by the attachment body and having at least one constrained guide path[0088]; an electrode(1050) movably supported relative to the guide element and movable along the at least one constrained guide path to a plurality of positions; a positioning member coupleable to the electrode to move the electrode along the at least one constrained guide path[fig.1-3]; and an extraoral signal generator coupleable to the electrode to direct a stimulation signal to the electrode[fig.1-3][0077].
Regarding claim 21, a flexible extension carrying the electrode, and wherein the flexible extension is moveable along the constrained guide path[0059].
Regarding claim 22. (Original) The device of claim 20, further comprising an extension carrying the electrode, and wherein the extension includes multiple grooves engageable with the positioning member[fig.33A].
Regarding claim 23. Stevens discloses a tube (9606) positioned to slideably receive the positioning member [00154].
Regarding claim 24, Stevens discloses wherein the attachment body includes a base and an insert removably attachable to the base, and wherein the insert includes molded surfaces positioned to fit over a patient's teeth [see fig.3][0077,0088].

Allowable Subject Matter
Claims 5-7,13, 10,15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 2005/0038485 to Ludwig. Ludwig states that it has a movable electrode [0026] that is coupled to a support (attachment body 3). The guide element is the shape of the upper side 8 of the form body 3 which has recess 11. The support is placed under the tongue of the patient using the guide element to secure the support and electrode in the proper position. The signal generator would be Figs. 3-4, 6 which connects electrode to an electric potential.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792